630 So. 2d 528 (1993)
Barry Jerome EDLER, Petitioner,
v.
STATE of Florida, Respondent.
No. 81,656.
Supreme Court of Florida.
December 16, 1993.
Nancy A. Daniels, Public Defender and Glen P. Gifford, Asst. Public Defender, Tallahassee, for petitioner.
Robert A. Butterworth, Atty. Gen., and Laura Rush, Asst. Atty. Gen., Tallahassee, for respondent.
PER CURIAM.
We have for review the decision of the district court of appeal in Edler v. State, 616 So. 2d 546 (Fla. 1st DCA 1993). The district court certified that its decision passed upon a question of great public importance: "May consecutive enhanced sentences be imposed under section 775.084, Florida Statutes, for crimes growing out of a single criminal episode?" Id. at 548. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
We have recently answered the certified question in the negative. Brooks v. State, 630 So. 2d 527 (Fla. 1993); Hale v. State, 630 So. 2d 521 (Fla. 1993). We therefore quash that portion of the district court's decision that affirmed petitioner's consecutive enhanced sentences. Petitioner's challenges to the other portions of the district court's decision are without merit. The case is remanded to the district court for proceedings consistent with this opinion, Hale, and Brooks.
It is so ordered.
BARKETT, C.J., and OVERTON, McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.